United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-11038
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ANTONIO COVARRUBIAS,
                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:03-CR-66-1
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jose Antonio Covarrubias

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record, counsel’s brief and

supplemental brief, and Covarrubias’s response and supplemental

response shows that there are no nonfrivolous issues for appeal.

The record is insufficiently developed to allow consideration on

direct appeal of Covarrubias’s claim of ineffective assistance of

counsel.   See United States v. Higdon, 832 F.2d 312, 314 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11038
                                -2-

Cir. 1987).   Accordingly, without prejudice to Covarrubias’s

right to file a motion pursuant to 28 U.S.C. § 2255, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED.   See

5TH CIR. R. 42.2.